Citation Nr: 1421279	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating. 

The Board subsequently remanded the case for further development in June 2011.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with an additional VA examination.

Pursuant to the Board's June 2011 remand directives, the Veteran was provided with a VA examination to determine the severity of his service-connected bilateral hearing loss.  In addition to gathering objective findings, the examiner documented that the Veteran's hearing loss results in "significant effects" on his occupation and noted that the disability's impact on his occupational activities was "hearing difficulty."    

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Martinak v. Nicholson, 21 Vet. App. 477 (2007), the Court of Appeals for Veterans Claims recognized that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability, to include effects on occupational functioning and daily activities.  See 21 Vet. App. at 455-56.  The Board finds the June 2011 VA examination report to be inadequate for adjudicatory purposes because it does not provide specific examples of how the Veteran's hearing loss affects his occupational functioning and does not address the disability's impact on his daily activities.  

The Board also notes that the Veteran's representative submitted an informal hearing presentation (IHP), in June 2013, communicating the Veteran's contention that his hearing loss has worsened and deserves a higher disability rating.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Because it is unclear whether the IHP statement refers to worsening that has occurred subsequent to the most recent VA examination, on remand, a full audiological evaluation should be performed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner should also discuss the functional effect of the Veteran's hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  Thereafter, conduct any additional development deemed necessary, and readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



